        CASE 0:21-cr-00108-PAM-TNL Doc. 109 Filed 08/26/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 United States of America,                        Case No. 21-cr-108 (PAM/TNL)

              Plaintiff,

 v.                                                          ORDER

 Derek Michael Chauvin (1),
 Tou Thao (2),
 J. Alexander Kueng (3), and
 Thomas Kiernan Lane (4),

              Defendants.


       Defendants Derek Michael Chauvin, Tou Thao, J. Alexander Kueng, and Thomas

Kiernan Lane have each indicated through counsel that they consent to videoconferencing

for the arraignment and criminal motions hearing. (ECF Nos. 45, 47, 49, 54, 61, 86.)

Consistent with the health and safety protocols of this Court and the facility in which

Defendant Chauvin is detained, the criminal motions hearing has been scheduled for

September 14, 2021, at 10:00 a.m., before the undersigned and will occur by Zoom

videoconferencing technology. (ECF No. 107.) Login information will be provided to

counsel.

       The District of Minnesota has developed guidance for participating in proceedings

held             by              videoconference,              available              at

https://www.mnd.uscourts.gov/sites/mnd/files/Preparing-to-Participate-in-a-Zoom-




                                           1
          CASE 0:21-cr-00108-PAM-TNL Doc. 109 Filed 08/26/21 Page 2 of 4




Video-Conference.pdf (hereinafter “Zoom Hearing Protocol”). 1 The District of Minnesota

has also developed specific guidance for Defendants appearing for their arraignments by

videoconference,                                           available                                           at

https://www.mnd.uscourts.gov/sites/mnd/files/Expectations-for-Remote-Appearances-

for-Initial-Appearances-and-Arraignments.pdf (hereinafter “Criminal Zoom Protocol”).

Please review both documents well in advance of the hearing. To the extent this Order and

the protocols conflict, this Order controls.

        Any recording of a proceeding held by video or teleconference, including

“screen-shots” or other visual or audio copying of a hearing, is absolutely prohibited.

Violation of these prohibitions may result in sanctions.

        In light of the Court’s duty to ensure the effective and expeditious administration of

justice, IT IS HEREBY ORDERED that:

    1. ATTORNEYS

            a. Internet Connection. Counsel shall ensure that their internet, video, and
               audio connections are in working order prior to the hearing. See Zoom
               Hearing Protocol at 1-2; Criminal Zoom Protocol at 1-2.

            b. Login Time. Counsel shall log in to the virtual hearing 30 minutes prior to
               the scheduled commencement of the hearing.

            c. Location of Parties. All out of custody Defendants shall appear from the
               same location as their respective counsel unless it is not possible or
               appropriate due to concerns regarding the transmission of the COVID-19
               virus. Criminal Zoom Protocol at 2. If for any reason an out of custody
               Defendant cannot appear with counsel, counsel shall follow the guidelines
               set forth in the Criminal Zoom Protocol. Id.


1
 The Zoom Hearing Protocol includes links to virtual courtroom backgrounds, which counsel should use for the
hearing. Zoom Hearing Protocol at 2.
                                                       2
          CASE 0:21-cr-00108-PAM-TNL Doc. 109 Filed 08/26/21 Page 3 of 4




            d. Number of Attorneys. Counsel shall notify the Court via e-mail to
               leung_chambers@mnd.uscourts.gov by September 7, 2021, if more than
               one attorney will be present representing a party.

            e. Anticipated Family Observation. Sharing the link to the Zoom hearing is
               prohibited without prior authorization of the Court. Counsel shall contact
               the Court via e-mail at leung_chambers@mnd.uscourts.gov by September
               10, 2021, if family wishes to observe the hearing.

            f. Exhibits:

                      i. During the hearing, counsel shall be prepared to show, play, or
                         otherwise present all exhibits through screensharing in Zoom. 2

                     ii. Documents. Counsel shall pre-mark and make .pdf copies of all such
                         possible exhibits that they may seek to introduce at the hearing, and
                         e-mail one complete set thereof to the Court at
                         leung_chambers@mnd.uscourts.gov no later than 12:00 p.m. on
                         September 10, 2021. Counsel shall also e-mail one complete set of
                         .pdf copies of all such potential pre-marked exhibits to opposing
                         counsel no later than 4:00 p.m. on September 10, 2021.

                    iii. Video/Audio Recordings. Counsel shall pre-mark and make
                         electronic copies (whether by DVD, USB drive, or similar electronic
                         media) of all such possible exhibits that they may seek to introduce at
                         the hearing, and send one complete set thereof to the Court to arrive
                         no later than 12:00 p.m. on September 10, 2021. Counsel shall also
                         send one complete set of all such potential pre-marked exhibits to
                         opposing counsel to arrive no later than 4:00 p.m. on September
                         10, 2021.

    2. MEDIA ACCESS. Information on media access to remote hearings may be found
       at https://www.mnd.uscourts.gov/media-information.

            a. Members of the media who have received their credentials from the U.S.
               District Court for the District of Minnesota may request to observe the
               proceeding.

            b. Credentialed media shall follow instructions for video access to the hearing.


2
 See, e.g., Sharing your screen, content, or second camera, Zoom Video Communications, Inc.,
https://support.zoom.us/hc/en-us/articles/201362153-Sharing-your-screen-content-or-second-camera.
                                                       3
       CASE 0:21-cr-00108-PAM-TNL Doc. 109 Filed 08/26/21 Page 4 of 4




         c. The media is reminded that any recording of a court proceeding held by video
            or teleconference, including “screen-shots” or other visual or audio copying
            of a hearing, is absolutely prohibited. Violation of these prohibitions may
            result in sanctions.

   3. PUBLIC ACCESS. The Court grants real-time audio access to all interested
      members of the public.

         a. Interested members of the public shall dial in using either 1-669-254-5252
            or 1-646-828-7666. Use Meeting ID 161 724 0971 and Passcode
            5503507069.

         b. The public is reminded that any recording of a court proceeding held by video
            or teleconference, including “screen-shots” or other visual or audio copying
            of a hearing, is absolutely prohibited. Violation of these prohibitions may
            result in sanctions.




Date: August 26 , 2021                                s/Tony N. Leung
                                               Tony N. Leung
                                               United States Magistrate Judge
                                               District of Minnesota


                                               United States v. Chauvin, et al.
                                               Case No. 21-cr-108 (PAM/TNL)




                                           4
